UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-5097



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


TIGE NIGEL UTLEY,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CR-99-105)


Submitted:   May 31, 2006                  Decided:   February 1, 2007


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Devon L. Donahue,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank D. Whitney, United States Attorney, Anne M.
Hayes, Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tige Nigel Utley appeals the district court’s order

revoking his supervised release and sentencing him to twenty-four

months’ imprisonment.      Finding no reversible error, we affirm.

           Utley contends that his sentence is unreasonable.                We

note that while the sentence was substantially above the advisory

guideline range of eight to fourteen months, see U.S. Sentencing

Guidelines Manual § 7B1.4(a) (2000), it was within the applicable

statutory maximum of two years. See 18 U.S.C. § 3583(e)(3) (2000).

Additionally, the court considered the permissible 18 U.S.C.A. §

3553(a) (West 2000 & Supp. 2006) factors when imposing sentence.

See 18 U.S.C. § 3583(e)(3).           Further, while the district court

recognized the advisory guideline range, the court sufficiently

explained its reasons for imposing a significantly longer sentence

- Utley repeatedly violated the terms of his supervised release by

testing   positive   for   use   of    controlled   substances   on    several

occasions and by failing to undergo directed drug treatment.                We

conclude that the sentence imposed upon revocation of supervised

release was not plainly unreasonable. See United States v. Crudup,

461 F.3d 433, 437 (4th Cir. 2006).

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                      AFFIRMED


                                      - 2 -